 OLD WESTERN MANUFACTURING COMPANYKenneth Jones d/b/a Old Western ManufacturingCompany and Shopmen's Local Union No. 624 ofthe International Association of Bridge, Structuraland Ornamental Iron Workers (AFL-CIO). Cases20-CA-11338, 20-CA-11123, and 20-RC-13375August 8, 1977DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn November 12, 1976, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party, hereinafter called the Union, filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.Respondent, herein also called the Company, isengaged in the production of ornamental ironproducts at its places of business located in Fresno,California. At material times Respondent operatedtwo facilities herein called respectively the ButlerStreet and G Street plants.In January 1976,2 some of Respondent's employeesbegan discussing unionization among themselvesduring their lunch breaks and eventually contactedthe Union and signed authorization cards. TheAdministrative Law Judge found that during one ofthese lunchtime discussions a number of employees,including Floyd Cruz, signed a paper indicating thatthey desired unionization. In the course of anotherdiscussion, Earl Maxwell, lead welder at ButlerStreet, asked Cruz how he felt about unions. Cruzmade an equivocal reply.3The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.All dates herein are 1976 unless otherwise indicated.:' On February 5, Cruz was discharged. allegedly for failing to call in sickthe previous day. The Administrative Law Judge found that Respondent'sasserted reason for Cruz' termination was pretextual and that he wasdischarged because of his union activity. We agree with this finding and231 NLRB No. 42The Alleged Violations of Section 8(a)(1) ofthe ActThe Administrative Law Judge found that onFebruary 5, after Cruz was discharged, Bart Camare-na, Respondent's general foreman at Butler Street,4told an employee, "I hate to see the guy go. He is agood welder. He is a good worker. But I gotsuspicions he's involved with the Union." TheAdministrative Law Judge failed to make anyconclusions with regard to the complaint's allegationthat this statement violated Section 8(a)(1) of theAct. We find merit to the General Counsel'sexceptions to the Administrative Law Judge's failureso to conclude, inasmuch as Camarena's commentcould reasonably be construed by other employees asa threat that they would receive similar treatment ifthey became involved with the Union.On February 13, the Union filed a petition with theBoard's Regional Office seeking a representationelection. On February 18, Camarena called a meetingof unit employees at which he told them thatRespondent would not allow itself to go union; thatRespondent would have to "close up" if it had to paywhat the Union demanded; that the wages demand-ed by the Union were those of certified welders andif Respondent had to pay certified welders wages itwould lay off welders who were not certified; andthat if the Union became the employees' representa-tive and there were a strike Camarena would useguns and dogs if necessary to cross a picket line andwould run over strikers with his truck. The Adminis-trative Law Judge found that the threat to close theplant violated Section 8(a)(1) of the Act but failed tomake any conclusions regarding the other above-described statements which he found were made byCamarena at the same meeting and which were alsoalleged in the complaint to violate Section 8(a)(1).We find merit to the General Counsel's and theUnion's exceptions to the Administrative LawJudge's failure to conclude that these comments wereunlawful. These statements were clear threats ofreprisal against employees for engaging in protectedconcerted activity and, as such, violated Section8(a)(1) of the Act.5The complaint further alleges that either at theFebruary 18 meeting or at some time thereafteradopt the Administrative Law Judge's conclusion, to which no exceptionswere taken, that Respondent violated Sec. 8(aX3) and (1) of the Act bydischarging Cruz.4 The complaint alleged that Camarena was a supervisor within themeaning of Sec. 2(11) of the Act and Respondent's answer admitted thatCamarena was a foreman but denied that he was a supervisor. TheAdministrative Law Judge failed to make a specific finding as to hissupervisory status. Inasmuch as Camarena testified without contradictionthat he had the power to hire and fire employees, we conclude that, atmatenal times herein, he was a supervisor within the meaning of Sec. 2( 1)of the Act.5 We further conclude, as the Administrative Law Judge apparently did,(Continued)193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent announced that it was instituting a newwarning system, and that the purpose of thisannouncement was to discourage employees fromsupporting the Union. The Administrative LawJudge found that the warning system constitutedevidence of Respondent's union animus but failed tomake any findings as to whether the announcementof the new procedure constituted an unfair laborpractice. We agree with the General Counsel and theUnion, as argued in their respective exceptions andthe General Counsel's brief to the Board, that thepurpose of announcing the new warning system,under which an employee would be automaticallyterminated after receiving three written warnings,was to discourage union activity. In so concluding werely on the evidence that the new system was notannounced until after the Union filed its petition;that it was announced at a time when Respondentwas in the process of committing other unfair laborpractices; and that, although Respondent at thehearing asserted a business justification for the newprocedure, it is undisputed that its implementationwas, at best, haphazard. Accordingly, we concludethat the announcement of the warning systemviolated Section 8(a)(1) of the Act.The Discharge of Daniel CoxDaniel Cox began working for Respondent as aproduction and maintenance employee in the springof 1975 and acted as the Union's observer in theelection. The Administrative Law Judge found thatCamarena expressed surprise at learning that Coxwas the Union's observer. On an unidentified date inApril, Cox received a written "Notice of SecondWarning" citing his "lack of attendance" on twodates during the preceding month. Although Cox wasstill working at the G Street plant, the slip was signedby Camarena, the Butler Street foreman. Despite thestatement on the slip that it was a "second warning,"the Administrative Law Judge found that Cox hadnever previously received a written warning6and noexception was taken to this finding. Furthermore,Cox's timecards for the dates specified on thewarning, which were admitted into evidence, indicatethat the disavowal notice posted by Respondent sometime after theFebruary 18 meeting was insufficient to constitute a repudiation of thethreats.After the meeting Earl Maxwell, Respondent's lead welder, askedemployee Ralph Benavides how he was going to vote in the election.Benavides replied that he was going to vote "no." In addition, on April 8, asBenavides was waiting in line to vote in the election, Maxwell approachedhim and told him that he could not vote and that, if he did, he would do"straight time." an apparent reference to the fact that Benavides was onparole.As discussed below, the Administrative Law Judge failed to make anyfindings as to Maxwell's alleged supervisory status. Such a finding requiresresolutions which we are unable to make as to the credibility of witnesses.that he in fact worked 8 hours on each of the 2 daysin question.7On Friday, April 30, Cox arrived for work at GStreet and was told by the foreman there to go overto Butler Street. When Cox replied that his car hadbroken down and he therefore had no transportation,he was told to catch a ride with another employee.Cox was also told to gather up his belongings, butwas not instructed to take his welding equipment.When Cox arrived at the Butler Street facility,Camarena asked him where his welding helmet wasand Cox replied that other employees had been usingit and he had not had time to look for it. After somefurther discussion, Cox borrowed a helmet and wentto work. At lunchtime, Cox told Maxwell that he wasgoing to go pick up his car and would try to make itback to work. Maxwell told Cox that he would relaythis information to Camarena but did not do so untilCox failed to return from his lunch break. Cox didnot return to work that day but a friend informedRespondent that Cox would not be back.On Monday, May 3 (Cox's next scheduled work-day), he was ill and did not report for work. A friend,however, called Camarena and told him that Coxwould not be in that day and that he would try to seea doctor. Camarena responded that Cox was not tobother coming in unless he had a medical excuse.The following day, when Cox reported for work,Camarena asked for his medical excuse. When Coxreplied that he had not been able to see a physician,Camarena told him he was discharged and prepareda termination slip stating as the reason for thedischarge "lack of attendance 10 days in 2 monthsand lack of working."The Administrative Law Judge found that "Ca-marena gave shifting reasons for the separation ofCox and viewed in its totality Camarena's testimonyis not credible and I do not credit it," and that "atthe very least it must be said that the discharge ofCox is surrounded by suspicious circumstances." TheAdministrative Law Judge further found, however,that "viewing the evidence in its totality Cox wasprincipally discharged for cause" and, therefore,concluded that the discharge did not violate Section8(a)(3) and (1) of the Act. We disagree with thisconclusion.Assuming Maxwell's conduct discussed above constituted a threat andinterrogations in violation of Sec. 8(aXl) of the Act, such violations areremedied by our Order herein, which requires Respondent to cease anddesist from violating the Act "in any other manner." We therefore find itunnecessary to determine at this time whether Maxwell was a supervisorwithin the meaning of Sec. 2(11) of the Act.6 G.C. Exh. 9 is a "Notice of First Warning" addressed to Cox andsigned by Camarena. The notice is undated, the line for the employee'ssignature acknowledging receipt is blank, and there is no evidence that Coxin fact received the warning.7 The Administrative Law Judge noted, however, that "no reliance canbe placed on the Company's timecards or on its other records which werepoorly kept."194 OLD WESTERN MANUFACIURING COMPANYNeither the record nor the Administrative LawJudge's own findings support his conclusion thatCox's discharge was not motivated at least insubstantial part by his union activity. Thus, althoughCamarena testified that employee attendance was aproblem and that Respondent had consequentlyposted new attendance rules in January, and al-though one of the two reasons asserted for Cox'stermination was his lack of attendance, he had not infact violated any of the posted attendance rules.Indeed, although Cox was terminated on May 4 afterhe failed to provide a medical excuse for his absencethe previous day, Respondent's attendance rules onlyrequired such an excuse if an employee failed to callin for 2 consecutive days. Further, as noted above,Respondent's recordkeeping was so haphazard that itapparently would have been difficult, if not impossi-ble, to ascertain the precise number of days Cox hadbeen absent during any given period.As to Camarena's notation on Cox's terminationslip referring to "lack of working," there is noevidence in support of this assertion other thanCamarena's discredited testimony, nor is there anyindication that Cox was ever warned or disciplinedfor failure to work prior to his discharge.The other violations of Section 8(a)(3) and (1) ofthe Act found above clearly establish that Respon-dent was adamantly opposed to any union activity inthe plant. It is also clear that Respondent was awareof Cox's support of the Union, inasmuch as he actedas the Union's observer at the election. Further, Coxwas not disciplined for his alleged lack of attendanceuntil after his union activity became known toRespondent. In view of these findings and theAdministrative Law Judge's discrediting of Camare-na's testimony as to the reason for discharging Cox,we conclude that the General Counsel has shown bya preponderance of the evidence that the assertedreasons for Cox's termination were pretextual and hisdischarge was at least in substantial part in reprisalfor his union activity," and therefore violated Section8(a)(3) and (1) of the Act.9The Objections and Challenges in Case 20-RC-13375The election in Case 20-RC-13375 was conductedon April 8. The tally of ballots served on the partiesafter the election showed that there were approxi-mately 32 eligible voters, that 33 ballots were cast, ofwhich 13 were cast for, and 15 against, the Union,and that there were 5 challenged ballots, a sufficientnumber to affect the results of the election. Thereaf-4 The Administrative Law Judge found that "Cox did in fact tell theCompany to discharge him." However. we find that even ifCox made such astatement it was not the reason for his termination.I The Youngstown Osteopathic Hospital Association, 224 NLRB 574(1976)ter, the Union filed timely objections to the election.The Administrative Law Judge, through inadver-tence, failed to discuss the merits of either thechallenges or the objections, both of which arediscussed below.The Board agent challenged the ballot of FloydCruz because his name was not on the list of eligiblevoters submitted by Respondent pursuant to theStipulation for Certification Upon Consent Electionapproved by the Regional Director on March 12.The Union challenged the ballots of Earl Maxwelland Frank Padilla on grounds that they are supervi-sors, and the ballots of Dale Neal and RichardRipley on grounds that they are not unit employeesand, further, that they do not share a community ofinterest with the employees in the unit stipulated bythe parties to be appropriate.The Union's objections to the election allege thatRespondent "did threaten, discharge, and coerceemployees of the Company during the course of theUnion's organizing campaign." The Regional Direc-tor, in her Report on Challenged Ballots andObjections, Order Consolidating Cases, and Noticeof Hearing, issued May 20, concluded that thechallenges and objections could best be resolved bybeing considered jointly with the unfair laborpractice allegations, and therefore consolidatedCases 20-CA- 11123 and 20-RC-13375 for hearing.10As to the challenged ballot cast by Floyd Cruz, asdiscussed above, we agree with the AdministrativeLaw Judge that Cruz' discharge violated Section8(a)(3) and (1) of the Act. Accordingly, we shallorder that the challenge to his ballot be overruled.However, inasmuch as Cruz' ballot alone is notdeterminative, we shall order that his ballot not beopened until the remaining challenges are resolved,as set forth below.With respect to Maxwell, Padilla, Neal, andRipley, we conclude that on the present record weare unable, in the absence of any credibilityresolutions by the Administrative Law Judge, todetermine whether or not any of these four individu-als were eligible to vote in the April 8 election.Accordingly, we shall remand this proceeding to theRegional Director for the purpose of conducting afurther hearing on these issues.With regard to the Union's objections to theelection, we have found above that Respondentcommitted violations of Section 8(aX)() of the Actduring the critical period preceding the election.Several of these unfair labor practices involved thesame conduct alleged by the Union to constitutei° Case 20-CA-11338 was consolidated with Cases 20-CA 11123 and20-RC 13375 by order of the Regional Director dated June 30.195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterference with the election. Having found thatcertain of the conduct alleged in the Union'sobjections occurred during the critical period andconstituted violations of Section 8(a)(1) of the Act,we also conclude that there is merit to theseobjections; we shall therefore not adopt the Adminis-trative Law Judge's recommendation that the objec-tions be overruled and a certification of results issuein Case 20-RC-13375. On the contrary, we shallwithhold any certification pending a resolution of thechallenged ballots and, if the revised tally of ballotsissued, pursuant to the Order and Direction herein,shows that a majority of the valid ballots were notcast for the Union, we shall set aside the election anddirect a second election.CONCLUSIONS OF LAWI. Kenneth Jones d/b/a Old Western Manufac-turing Company is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)of the Act.2. Shopmen's Local Union No. 624 of theInternational Association of Bridge, Structural andOrnamental Iron Workers (AFL-CIO), is a labororganization within the meaning of Section 2(5) ofthe Act.3. By threatening employees with discharge, plantclosure, and layoff if they chose to be represented bya labor organization for purposes of collectivebargaining and by threatening to use violence againststrikers or picketers if they engaged in protectedconcerted activity, Respondent has violated Section8(a)(1) of the Act.4. By discharging employees Daniel Cox andFloyd Cruz because of their union activity, Respon-dent has violated Section 8(a)(3) and (1) of the Act.5. The foregoing unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.RemedyHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policiesof the Act.Having found that Respondent discriminatorilydischarged employees Daniel Cox and Floyd Cruzbecause of their union activities, we shall order thatRespondent offer them full and immediate reinstate-ment to their former jobs or, if such jobs no longerexist. to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, and that it make them whole for any lossesthey may have suffered by reason of the discrimina-tion against them. Any backpay found to be duethem shall be computed on a quarterly basis in themanner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon at the rate of6 percent per annum, as set forth in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Additionally, because Respondent's unfair laborpractices go to the very heart of the Act, we shallissue a broad order requiring Respondent to ceaseand desist from violating the Act "in any othermanner." Springfield Dodge, Inc., 218 NLRB 1429(1975); N.L.R.B. v. Entwistle Manufacturing Compa-ny, 120 F.2d 532 (C.A. 4, 1941).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Kenneth Jones d/b/a Old Western ManufacturingCompany, Fresno, California, his agents, successors,and assigns, shall:1. Cease and desist from:(a) Threatening employees with discharge, plantclosure, or layoff if they choose to be represented bya labor organization.(b) Threatening employees that violence will beused against strikers or picketers if they engage inprotected concerted activity.(c) Discharging or otherwise discriminating againstemployees because of their union or other protectedconcerted activity.(d) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theright to self-organization, to form labor organiza-tions, to join or assist Shopmen's Local Union No.624 of the International Association of Bridge,Structural and Ornamental Iron Workers (AFL-CIO), or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of mutual aid or protection, as guaran-teed in Section 7 of the Act, or to refrain from anyand all such activities, except to the extent that suchright may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.2. Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a) Offer reinstatement to and make whole employ-ees Daniel Cox and Floyd Cruz in the manner setforth in the section herein entitled "Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,196 OLD WESTERN MANUFACTURING COMPANYall payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due and the rights of employment under theterms of this Order.(c) Post at its Fresno, California, facility copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the challenge to theballot cast by Floyd Cruz in the election held onApril 8, 1976, in Case 20-RC-13375 be overruled,and that Case 20-RC-13375 be, and it hereby is,severed from this consolidated proceeding andreferred to the Regional Director for Region 20 forfurther processing, including issuance of a notice ofhearing, in accordance with the Direction below.DIRECTIONIt is hereby directed that a hearing in Case 20-RC-13375 be held before a duly designated HearingOfficer for the purpose of receiving evidence toresolve the issues raised by the challenges to theballots cast by Earl Maxwell, Dale Neal, RichardRipley, and Frank Padilla in the election conductedon April 8, 1976. The Hearing Officer designated forthe purpose of conducting such hearing shall prepareand cause to be served on the parties a reportcontaining resolutions of the credibility of witnesses,findings of fact, and recommendations to the Boardas to the disposition of the challenges. Within 10days from the date of issuance of such report, eitherparty may file with the Board in Washington, D.C.,eight copies of exceptions thereto. Immediately uponthe filing of such exceptions, the party filing sameshall serve a copy thereof on the other party andshall file a copy with the Regional Director. If noexceptions are filed to the Hearing Officer's report,the Board will adopt the recommendations of theHearing Officer, and, thereafter, in the event therevised tally of ballots shows that the Petitioner didnot receive a majority of the valid ballots cast, theelection shall be set aside and a new electiondirected.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo join, form, or help unionsTo bargain collectively with representa-tives of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.WE WILL NOT threaten employees with dis-charge, plant closure, or layoff if they choose tobe represented by a labor organization.WE WILL NOT threaten employees that violencewill be used against strikers or picketers if theyengage in protected concerted activity.WE WILL NOT discharge or otherwise discrimi-nate against employees because of their union orother protected concerted activity.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights described above, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of1959.WE WILL offer reinstatement to Daniel Cox andFloyd Cruz to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges, and WE WILL make themwhole for any losses they may have suffered byreason of our discrimination against them, withinterest at the rate of 6 percent per annum.KENNETH JONES D/B/AOLD WESTERNMANUFACTURINGCOMPANY197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: This casecame on for hearing before me in Fresno, California, onSeptember 2, 1976, based on a complaint issued by theGeneral Counsel on June 30, 1976. This case wasconsolidated with the representation case. The initialcharge was filed by Shopmen's Local Union No. 624 of theInternational Association of Bridge, Structural and Orna-mental Iron Workers (AFL-CIO), herein called the Union,on April 20, 1976, and a first amended charge was filed bythe Union on May 17, 1976. The complaint alleges that theCompany violated Section 8(a)(l) and (3) of the Act, andthe answer, while admitting certain allegations, denies thecommission of any unfair labor practices. Briefs have beenreceived from the General Counsel and Respondent, whichhave been carefully considered.Upon the entire record in this proceeding and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACT1. JURISDICTIONKenneth Jones d/b/a Old Western ManufacturingCompany, herein called Respondent, is a sole proprietor-ship engaged in the production of ornamental ironproducts at its places of business in Fresno, California.During the past calendar year Respondent sold goods andmaterials and supplies valued in excess of $50,000 toSafeway, Inc. During the same period of time Safewayreceived gross revenues in excess of $500,000, and duringthe same period of time purchased goods and materials andsupplies valued in excess of $5,000 directly from supplierslocated directly outside the State of California.Respondent admits, and I find, that it is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2 (2), (6), and (7) ofthe Act.II. THE UNION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent, by Earl Max-well, warned an employee that if he voted in favor of theUnion in a Board-conducted election he would beterminated or suffer other economic reprisals.On or about May 4, 1976, Respondent discharged itsemployee Dan Cox because of his membership in, oractivities on behalf of, the Union.It is also alleged in the complaint that the Respondentunlawfully terminated the employment of Floyd Cruz alsobecause of his activity on behalf of the Union.Respondent operates two plants, one located at ButlerStreet and one located at South "G" Street in Fresno,California, where he employed approximately 36 employ-ees, including 12 welders. Respondent's general shopforeman at Butler Street is Bart Camarena, who testifiedwithout refutation that he had the power to hire and fireemployees. Directly under Camarena is Earl Maxwell,Respondent's lead welder and its instructor for Respon-dent's on-the-job welding trainees.Camarena testified that the employees' attendanceduring the preceding months had been bad and that,during the Christmas vacation, he, Kenneth Jones, theowner of Respondent, and John Lumsden, Respondent'sgeneral manager, had discussed methods of improvingemployee attendance. As a consequence of these discus-sions, Respondent adopted the following attendance rules:(a) An employee who missed 2 days of work wouldeither have to call in and notify Respondent that he wasgoing to be absent, or he would have to submit awritten medical excuse for the days he missed;(b) An employee who missed three consecutive daysand who did not notify Respondent would be automati-cally terminated; and(c) An employee who missed three consecutiveMondays would have to submit a written excuse foreach of the missed Mondays.It is not disputed that Camarena posted the above rules atthe timeclock on January 5 and on the following daypersonally informed each employee of the existence of thenew attendance rules. Although the written posted rulesdid not indicate what would happen to an employee whomissed 2 days of work and who neither called in norprovided a medical excuse, Camarena testified that heinformed employees on January 6 that they would beterminated under these circumstances, and that this was afirm policy that would apply in the future.In the month of January, the Butler Street employeesbegan holding meetings among themselves to discuss thepossibilities of organizing Respondent. In January employ-ees met approximately four times during their lunch breakto discuss the matter of unionization. These meetings tookplace in the Butler Street parking area and attractedanywhere from 10 to 20 of the approximately 36 employeesworking at Butler Street. Both Cox and Cruz attendedthese employee meetings. During one of these meetings, theemployees passed among themselves a paper which theysigned if they desired unionization; Cruz was one of theemployees who signed that paper. At another of thesemeetings Maxwell approached the employees and intrudedhimself into the conversation. Maxwell informed theemployees that he had once before gone through unioniza-tion, and that he did not feel that they, the employees, werequalified to stay together. During this discussion Maxwellasked Cruz what he felt about unions; Cruz responded "Ifit comes, it comes." The record also shows that onWednesday, February 4, Cruz was sick and unable toreport for work and he had another employee, Camacho,notify Camarena of this fact. Cruz was well and reportedfor work the following day. As Cruz approached thetimeclock to punch in, he was stopped by Camarena.Camarena told Cruz that he had been missing too manydays, and that if he did not have a doctor's excuse for theday he had just missed, he could not come back to work.198 OLD WESTERN MANUFACTURING COMPANYCruz informed Camarena that he did not have a doctor'sexcuse and was in turn told by Camarena that he was fired.Later that afternoon, Camacho overheard Camarenatelling another employee "I hate to see the guy go. He is agood welder. He is a good worker. But I got suspicions he'sinvolved with the Union."On February 13, after having secured a sufficientnumber of authorization cards from employees, the Unionfiled a representation petition seeking a unit of Respon-dent's production and maintenance employees. On Febru-ary 18, Camarena notified all the Butler Street employeesthat he was calling a meeting that morning, to be heldduring the morning break at the timeclock. Approximately30 employees attended this meeting, including Cox,Camacho, Benevides, and Maxwell.The meeting was admittedly called because Camarenawanted to talk to the employees about the Union. TheGeneral Counsel alleges that Camarena then told theemployees that Respondent would not allow itself to gounion, that Respondent could not afford to pay theUnion's wages, and that Respondent would have to closeup if it had to pay what the Union demanded. Camarenafurther told the employees that the wages demanded by theUnion were certified welders' wages, and that, if Respon-dent had to pay certified welders' wages, it would lay off itsemployees and hire certified welders. None of Respon-dent's welders, with the exception of Camarena and oneother employee, were certified welders, and Camarenapointed this out to the employees by telling them that theywere unskilled laborers and lucky to have a job of anykind. Camarena went on to say that the employees'chances were 90 to 100 percent certain that they wouldhave to go out on strike to obtain their demands.Camarena continued by saying that he would use anymeans necessary to cross a picket line, that he would useguns and dogs if he had to, and that he would run strikingemployees over with his truck. It is also alleged that whenthe meeting was over, Maxwell approached Benevides andasked him how he was going to vote in the upcomingrepresentation election. Benevides replied he was going tovote no.The complaint alleges that Earl Maxwell is a weldingsupervisor which allegation is denied by Respondent. Thetestimony in the record shows that, while Maxwell didinstruct welders and assigned them to their jobs, he did nothave the authority to hire or fire employees and he also hadno authority to recommend such action. The only personsin the Company's employ who had the authority to hireand fire were the owner of the business, Jones, andCamarena.Respondent contends that he posted a disavowal noticeon the timeclock in which he said, among other things, thatcertain statements, such as Union would use guns andsticks to prevent any employee from going to work, werenot authorized and certain things should not have beensaid and do not represent the position of the Company.The notice also stated that, if a strike or picketingoccurred in connection with union organization, OldWestern Manufacturing Company would in no way engagein any physical confrontation with those on the picket line,nor condone such action by any other person. However,should the Union resort to physical means of preventingany employee from working, it would pursue any and alllegal remedies available to prevent such conduct. Thenotice concludes with the statement "The law prohibits theuse of violence by either side engaged in a labor dispute,and Old Western Manufacturing will abide by the law."The notice was signed by Kenneth Jones.On April 8 a representation election was conductedamong Respondent's production and maintenance employ-ees. The election took place at both the Butler Street and"G" Street locations and Cox served as the Union'sobserver at both places. When Camarena noticed that Coxwas acting as the Union's observer, he stated his surprise toCox. At the Butler Street location Benevides was waiting tovote when Maxwell approached him. Maxwell then toldBenevides he couldn't vote and that if he did, he would do"straight time." This reference to straight time refers to thefact that Benevides was on parole and it is alleged by theGeneral Counsel that this was a threat that Benevideswould be returned to jail. The results of the election were13 votes cast for the Union, 15 votes against it, and 5challenged ballots which are determinative of the election.Immediately after the election Respondent advised all ofits G Street supervisors and foremen to "go easy" on Cox.Sometime in the month of April, Cox received his firstwarning slip; although Cox was still working at G Street atthe time the slip was issued by Camarena, Respondent'sButler Street foreman. Cox testified that the warning slipwas brought over to him at G Street by Ripley, salesmanfor the Company, and that, although the warning slip itselfindicated that it was Cox's second warning, it was in factthe first warning. He had never received any other writtenwarning.On Friday, April 30, Cox reported to work at G Streetwhere he had been assigned for the past 2 months. WhenCox arrived at G Street, he was told by Jay Higbee,Respondent's construction crew foreman at G Street, topick up his things and to go over to Butler Street. Higbeedid not tell Cox to take his welding equipment with him.When Cox informed Higbee that his car had broken downthat morning and that he did not have any transportationto Butler Street, Higbee told him to catch a ride withRichard Ripley. Cox gathered up his belongings and rodewith Ripley over to the Butler Street plant.When Cox arrived at Butler Street, he reported toCamarena and asked him what work he was to do.Camarena asked Cox where his welding helmet was andCox replied that other employees at G Street had beenusing it and he did not know where it was that morning andthat he had not had time to look for it since he had to hurryto catch a ride with Ripley. The General Counsel furtheralleges that Cox then asked Camarena if he was beingpermanently transferred back to Butler Street. Camarenareplied that he was and that if he didn't like it, to quit. Coxallegedly informed Camarena that he was not going to quit,and that Camarena would have to fire him if he wanted toget rid of him.Camarena also told Cox that, if he found out that Coxhad been absent the previous Tuesday, he would be fired.Camarena did not discharge Cox that morning, however,and Cox borrowed a welding helmet from Maxwell and199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to work. Cox did not complete his workday thatFriday. At lunchtime he informed Maxwell that he wasgoing to pick up his car which had broken down thatmorning and he would try to make it back to work if hecould. Maxwell told Cox that he would tell this toCamarena. However, Maxwell did not tell Camarenawhere Cox had gone until Cox had failed to return to workduring the lunch period. Cox did not return to work thatafternoon, encountering more difficulties with his car thanhe had expected, and, when he realized he would not beable to return to work, Cox had his girl friend informRespondent of this fact.Monday, May 3, was Cox's next scheduled workday. Onthat day, Cox was ill and could not report for work. Coxhad his girl friend contact Camarena to inform him that hewould not be in that day and he would try to see a doctor.Cox's girl friend telephoned Camarena and delivered thismessage. Camarena told her to tell Cox, unless Cox had amedical excuse, not to bother coming in. Cox was giventhis message by his girl friend. Cox reported to work thefollowing day. As soon as he arrived at Butler Street,Camarena approached him and asked him for a medicalexcuse. Cox explained to Camarena that he did not get tosee a doctor the day before. Camarena told Cox that hewas terminated and told him to wait in his office while heprepared a termination slip. Camarena then prepared atermination slip which stated as the reason for Cox'stermination, "Lack of attendance, 10 days in 2 months, andlack of working."Daniel Cox began working for the Company on April 15,1975, and was let go May 4, 1976.Early in February, the Company called a meeting atwhich Bart spoke, "warning all the employees that if theUnion came in, they were not offering the things we reallywanted and the Company would not go union. He wouldnot allow the Company to go union. If he had to payemployees what the Union would ask for, he would getcertified welders."Bart also said "if we ever went on strike he would crosspicket lines no matter what he had to do." He also said thathe was going to bring his dogs and a gun across picketlines, even if he had to run employees over with his truck."The Company would not be able to afford what theUnion would ask for and as a consequence they wouldhave to go out of business and close the shop."The General Counsel elicited from witness Benevidestestimony concerning the talk given by Bart. Benevidescorroborated what Camarena said and also stated that EarlMaxwell asked him how he was going to vote.Cruz started to work for Respondent on November 12,1975, and was discharged on February 5, 1976. The reasonfor the discharge was that he was out sick and did not bringa doctor's excuse. Cruz testified that another employee,John Gutierrez, who was also out sick, had no doctor'scertificate. He was at first fired and then called back towork and told that in the future that if he was out sick tobring a doctor's excuse. By this testimony Cruz was ineffect saying that the rule with respect to absences wasdisparately being applied in the plant.There is considerable testimony in the record that Cruzbuilt a table on his own time and with some of theCompany's material in the shop. He had permission to dothis but the Company charged him $25 which was takenout of his paycheck. Cruz was very exercised about thiswithholding from his salary and made a considerable fussover the matter. The Company took the position that ifCruz wanted his $25 back they would give it to him but hehad to bring back the table that he had made on their timeand with some of their materials.The Company was faced with a serious absenteeproblem. As a consequence of which, a meeting was calledamong Camarena, Lumsden, and Jones. This meetingresulted in the rules which were posted above the timeclockand which are itemized supra. Camarena testified thatneither Maxwell nor Padilla are supervisors. He alsotestified that he first found out about the Union onFebruary 9, 1976, when the men passed around a sheetwith signatures of those in favor of the Union.Camarena further testified that Cruz was away 2 days insuccession. When asked if he had an excuse he said "Idon't have to give you nothing. The other guys aren'tgiving you no excuse." Camarena also testified that Cruz,in addition to the fact that he would not produce an excuse,told Camarena to go to hell. At which point Camarenatestified that he said, "Well, you can come to work anytime you want, start any time you want, when I have awritten excuse."Camarena testified that Cox was never fired. Dan Coxasked to be fired. He went on to say that Dan Cox told himthat he was tired of working and asked the Company to firehim. He wanted to collect unemployment insurancebecause he was tired of working. This fact was testified toby employee Throop.The General Counsel produced witness Jay Higbee whotestified that he was a foreman and that he was fired for toomany absences. He was not involved in union activity. Coxwas in Higbee's crew. Higbee described him as a poorworker. He would leave his job without permission.Further, Cox was late or absent 50 percent of the time. Hewas very unreliable and the Company could not depend onhim.Employee Ripley, the Company's salesman, testified thathe was in the office when Floyd Cruz came in. Cruz askedfor his job back. A discussion ensued about the iron table.Cruz said $25 was too much money and at this point theCompany said bring the table back and we'll give you your$25 back. Cruz asked about getting his job back. He wastold he could have his job if he would apologize to BartCamarena. He said he would not apologize to him. At thispoint Cox allegedly said "Why don't you fire me. Go aheadand fire me."The testimony of Ripley was corroborated by employeeWalter Bispo. He testified that Jones offered Cox his jobback. Further that no one knew that Cox was interested inthe Union until the day of the election when he appearedas an observer for the Union. With respect to reporting towork on time Ripley testified that in a 5-day week Coxwould come to work about 3 out of every 5 days.It should be remarked at this juncture that discipline inthe plant was rather lax and that recordkeeping was verycasual. Also that the timeclock was out of order for a whileand many of the timecards were punched with the date200 OLD WESTERN MANUFACTURING COMPANYFebruary when it really should have been March. Noreliance can be placed on the Company's timecards or onits other records which were poorly kept.CredibilityThere are significant conflicts between the testimony ofthe General Counsel and Respondent's witnesses, particu-larly with respect to what was stated at the February 18meeting, and with respect to the circumstances surroundingthe termination of Cruz and Cox. For example, Camarena,according to the General Counsel, specifically denied thathe had ever stated to an employee that another employeehad been discharged because of his suspected unioninvolvement or that he threatened employees with plantclosure, layoff, and strike violence at the February 18meeting. I do not credit Camarena with respect to thethreats about violence because, unless he made thestatements which he allegedly did make, there would be noreason for the Company to post a disavowal notice. Inaddition, the General Counsel's witnesses testified thatCruz was absent on Wednesday, February 4, and notifiedRespondent of this fact and was discharged the followingday for failing to provide a medical excuse whichCamarena had demanded. Camarena also testified thatCruz had been absent not I but 2 days, that it was onlyafter Cruz had returned from his 2-day absence that heasked for a medical excuse and attempted to start anargument with him in front of the entire crew. Cruz was notterminated, but merely told that he could come backanytime that he had a medical excuse. Camarena alsodenied that Camacho had ever notified him that Cruz wasto be absent. Both Cruz and Camacho testified that Cruzwas absent only I day, and that Cruz returned to work onThursday, not Friday as Camarena asserted. As betweenCruz and Camacho they told a more convincing story thanCamarena. They both testified in a direct and forthrightmanner in response to questions asked not only by theGeneral Counsel but also by Respondent.In addition, Camarena's basic assertion that Cruz wasnever discharged is in complete contradiction to an earlierposition taken by Respondent. Thus, in a letter dated April26, 1976, sent by Respondent's then attorney to theRegional Director for Region 20, Respondent stated thefollowing with respect to the employment status of Cruzwhose vote in the April 8 representation election had beenchallenged by Respondent:The Company has challenged a single vote, namelyFloyd Cruz, Jr. On February 13, 1976, Mr. Cruz wasterminated as a result of his failure to provide a writtenmedical excuse for absence from work, as required byan announced and posted Company policy ....It is clear from the quotation which appears above thatRespondent's position clearly contradicts Camarena'sassertion that Cruz was never terminated. It is thecontention of the General Counsel that Camarena omitteda conversation he had with Cox on a Tuesday in which hesaid that Cox would be fired if Camarena found out that hehad been absent on that Tuesday. The General Counselpoints out that, since Camarena had already been informedby Ripley that Cox was being sent back to the Butler Streetlocation because of his alleged attendance problem, there isno apparent reason why Camarena would tell Cox he wasgoing to check up on his prior attendance. Camarena'somission of the Tuesday references and the attempt,according to the General Counsel, to conceal the alreadyclear implication in his statement implies he was lookingfor a reason to discharge Cox. There is also considerableconfusion in the testimony of Camarena as to when heactually fired Cox. Camarena's explanation was that he didnot fire Cox but that he had checked his attendance and hefound out that he was frequently away from work. Heinformed Cox that if he didn't want to work, that he wouldhave to let him go. From this conflict in the testimony itappears that Camarena was unsure of the reason for Cox'sdischarge or that he was concealing the real reason.Camarena gave shifting reasons for the separation of Coxand viewed in its totality Camarena's testimony is notcredible and I do not credit it. Furthermore, Camarena'stestimony with respect to what he stated to the employeesat the February 18 meeting cannot be credited because ofthe statements of Camarena with respect to his insistencethat if the Union put out a picket line he would go throughit even if he had to run pickets over with his truck.Camarena denied that he had made any such statement butCox's testimony was corroborated by Benevides and alsoby Camacho. I credit the testimony of Benevides andCamacho and am persuaded that Camarena did in factthreaten to run over employees who were blocking theentrance to the plant if there was a strike and if picketswere surrounding the plant.Furthermore, it should be again mentioned that ifCamarena did not make any of the threats which he hasbeen charged with having made there is no explanationwhatever for the Company's posting of a disavowalstatement. With respect to the disavowal notice it should bepointed out that it is vague, speaks in general terms, andthere is no evidence that it was posted shortly after themeeting of February 18 when Camarena apparently madethe threats. I am also persuaded that Cox did in fact tell theCompany to discharge him because this statement wascorroborated by a fellow employee who overheard thecomment made by Cox.Concluding Findings and AnalysisThere is some question about the supervisory status ofMaxwell. Employees who worked under him testified thathe was in charge of Respondent's welders and did littleproduction work of his own, assigned them their work,decided which of them would do what jobs, was responsi-ble for seeing that they performed their work properly, andwould inform them if their work was unsatisfactory. TheGeneral Counsel takes the position that Maxwell's authori-ty to direct the work of other employees and to useindependent judgment in assigning them work is sufficientto establish him as a supervisor. This argument wasadvanced by the General Counsel and in any event it mustbe said that Maxwell appeared to be clothed with apparentauthority to act as a supervisor. In any event it is clear thatso far as the employees who worked under his supervisionare concerned they regarded him as a supervisor and any201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements made by him were similarly regarded as theexpression of the attitude of Respondent.Be that as it may, there is sufficient other evidence in therecord to show that Camarena did in fact threatenemployees with the closure of a plant and this statementstanding alone is sufficient to find Respondent guilty of aviolation of Section 8(a)(l). I so find.With respect to the discharge of Cox and Cruz, there issome doubt in my mind that either of these men weredischarged because of engaging in union activities. As toCox, it is clear that he had demonstrated his interest in andsponsorship of the Union by virtue of the fact that he wasthe Union's observer during the election that took place inthe plant. Furthermore, there is uncontradicted evidence inthe record to show that at the time the employees passedaround a sheet of paper upon which appeared the names ofthe employees who were interested in the Union that thiskind of activity either was known or should have beenknown by Respondent. The Company had noticed that aunion was trying to get into the plant. The Company alsodemonstrated its animus toward union activity by thecomments made by its admitted supervisor, Camarena. It isequally true and I am convinced that this fact has beendemonstrated in the record that Cox did goad theCompany into discharging him. He was frequently absent,frequently tardy, and oftentimes left the plant withoutpermission before the end of the day's work. From thesefacts it is clear that the Company had good cause todischarge Cox. However, it is a well-settled principle of lawthat where a discharge is motivated by mixed reasons,some having to do with union activity and some having todo with his failure to perform his job properly, such mixedmotives do provide the basis for finding the discharge wasfor union activities. If a substantial part of the reason forhis discharge related to his union activities, then hisdischarge has been held to be due to union activities. I amnot persuaded that based on the preponderance of theevidence in the record he was discharged because of hisinterest in and sponsorship of the Union. Certain it is thatfrequent absences, arriving at work after the starting time,and failure to perform his duties satisfactorily togetherconstitute good cause for his discharge. I find that viewingthe evidence in its totality Cox was principally dischargedfor cause and I therefore recommend that the allegationsconcerning him be dismissed.As to Cruz, much of the evidence revolves around thefact that he made a table out of metal on the Company'sproperty with their permission and with the use of theirmaterial. The Company's charging him $25 which waswithheld from his pay because of this table incident seemsto indicate that he was disaffected from the Company.There is some evidence in the record that at the time of histermination Camarena told an employee that "the guy"had been terminated because of his suspected involvementwith the Union.As a defense to Cruz' discharge, Respondent variouslyasserted that Cruz was absent for 2 days and never notifiedRespondent, Cruz was never discharged, and, in any case,Respondent had no knowledge of Cruz' union activitiesprior to his discharge.Respondent's assertion that Cruz missed 2 days was notonly contradicted by the more credible testimony of Cruzand Camacho, but also makes illogical Respondent'scontemporaneous assertion that Cruz was never terminat-ed, which itself conflicts with another earlier position takenby Respondent. Finally, Respondent's assertion that it wasunaware of Cruz' union activity prior to his discharge is notonly belied by the knowledge acquired by Maxwell, and byCamarena's postdischarge statement, but is not plausible.The record establishes that Cruz' activities were neitherconcealed nor secret; he attended at least three openemployee meetings, at one of which Maxwell was also inattendance and one at which he openly signed a prounionpetition. These employee meetings attracted well over halfof Respondent's 36 employees. Camarena himself admittedthat he had friends in the shop, that these employees hadspoken to him about the Union, and that one employeewent so far as to disclose the identity of union supporters.Camarena had four brothers working for Respondent andat least one of them spoke to him about the Union.Respondent seeks to have the Administrative Law Judgebelieve that it did not know of Cruz' activities prior to hisdischarge, and did not learn this until 4 days after Cruz hadbeen discharged.From all of this information the General Counsel takesthe position that Respondent's purpose in discharging Cruzwas to rid itself of a known union supporter and to stemorganizational activities among its employees.The General Counsel contends that Cox's allegedrequests to be fired were not relied on by Camarena. Therecord shows that Respondent had knowledge of Cox'sunion activity. Respondent's animus is demonstrated by ahistory composed of threats, interrogations, and the newlyinstalled warning system which had never previously beenestablished prior to the commencement of union activitiesin the plant. At the very least it must be said that thedischarge of Cox is surrounded by suspicious circumstanc-es. However, I am not persuaded that the substantialevidence on the record considered as a whole establishesthat Cox was discharged because of his union activities.Therefore, I recommend that the discharge of Cox bedismissed. The General Counsel did not sustain his burdenof proof that Cox was discharged because of his unionactivities.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with the interstate operations of theemployer, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices proscribed by Section 8(aX 1) and (3), I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.202 OLD WESTERN MANUFACTURING COMPANYCONCLUSIONS OF LAW1. Kenneth Jones d/b/a Old Western ManufacturingCompany is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Shopmen's Local Union No. 624 of the InternationalAssociation of Bridge, Structural and Ornamental IronWorkers (AFL-CIO), is a labor organization within themeaning of Section 2(5) of the Act.3. By threatening employees that the plant would closedown if the Union came in and making unreasonabledemands, Respondent is guilty of having violated Section8(aX 1) of the Act.4. The discharge of employee Cruz since it has all theearmarks of a discriminatory discharge supports myfinding that Cruz was in fact discharged because of hisorganizational activities in support of the Union inviolation of Section 8(aX3) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]203